MEMORANDUM OPINION
                                          No. 04-10-00920-CV

                                     Erik SLOMAN-MOLL, M.D.,
                                             Appellant

                                                    v.

    SOUTHWESTERN BELL YELLOW PAGES, INC. N/K/A AT&T Advertising, L.P.,
                            Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                      Trial Court No. 362712
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 16, 2011

DISMISSED FOR WANT OF PROSECUTION

           To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of

Appellate Procedure 5 provides,

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute
           or Supreme Court order. The appellate court may enforce this rule by any order
           that is just.

TEX. R. APP. P. 5.
                                                                                     04-10-00920-CV


       On February 9, 2011 we ordered appellant to either (1) pay the applicable filing fee in

this appeal or (2) provide written proof to this court that appellant is excused by statute or these

rules from paying the filing fee on or before February 24, 2011. See TEX. R. APP. P. 20.1

(providing that party who qualifies as indigent under rule 20 may proceed without advance

payment of costs). We warned that if appellant failed to respond within the time provided, this

appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       Because appellant has failed to pay the filing fee or provide written proof that he is

excused from paying the filing fee, we dismiss this appeal. See id.



                                                             PER CURIAM




                                                -2-